DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
On page 7, lines 3-5, the specification indicates Figure 10 shown an alternative embodiment of the expelling plug, however, Figure 10 does not show an alternative (or any) embodiment of the expelling plug, but appears to show an alternative embodiment of the cap 70.
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The recitation of the plug dividing the tube into more than two reservoirs (see claim 1, lines 5-6) does not have an antecedent basis in the specification.

Claim Objections
Claims 1, 5, 6, 11, 12, 16 and 17 are objected to because of the following informalities:  
In regard to claim 1, the limitation “two or more reservoirs” (see lines 5-6) does appear accurate since it is not clear as to how a plug can device the reservoir into more than two reservoirs and the specification has not defined such an embodiment..
In regard to claims 5, 11 and 16 and on the last line of these claims, it appears “lid” should be “body” since the opening thought the body allows a liquid to exit the tube through the body 72 (see Figure 8), i.e., the liquid does not pass through the lid 74 as currently claimed.  
In regard to claims 6, 12 and 17, Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pascatore (U.S. Patent 8,708,194, as cited by the Applicant).
In regard to claim 1, Pascatore discloses a device for storing a liquid by a user comprising:
a tube 1; and
an expelling plug within the tube;
the expelling plug able to move within the tube;
the expelling plug dividing the tube into two reservoirs (see Figure 1);
whereby the user can squeeze the tube to push the expelling plug to force the liquid out of the tube.
In regard to claim  4, the Pascatore device includes a first dispensing cap 16 (see Figure 11) affixed to a first end of the tube and a second dispensing cap (not numbered, see Figure 11) affixed to a second end of the tube whereby a user can open or close the first dispensing cap or the second dispensing cap when dispensing liquid from the tube (see column 4, lines 56- 63).
In regard to claim 7, Pascatore discloses a portable storage device for carryings gels comprising:
            an elongated reservoir 1 with internal movable plug 10;
the elongated reservoir 1 formed from a compressible material (see column 6, lines 39-42) that a user can squeeze to deform;
a first reservoir within the elongated reservoir formed on a first side of the internal movable plug (see Figure 1);
a second reservoir within the elongated reservoir formed on a second side of the internal movable plug;
whereby compression of the elongated reservoir near the internal movable plug causes motion of the internal movable plug, thus forcing gel out of the elongated reservoir.
In regard to claim 10, as discussed above, the Pascatore device includes first and second dispensing caps.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Pascatore in view of Imbriani (U.S. Patent 9.693,607, as cited by the Applicant).
In regard to claims 2 and 8, although the Pascatore device does not include a shape retaining wire, as claimed, attention is directed to the Imbriani reference, which discloses another dispenser employing a flexible tube wherein the tube includes a shape retaining wire 30 therein in order to enable the tube to maintain a shape after flexed by a user (see column 3, lines 5-8).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the Pascatore device can also include such a shape retaining wire in order to enable the device to maintain its shape after flexed by a user.
Claims 3, 9 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pascatore in view of Imbriani as applied above, and further in view of Elmore (U.S. Patent 9,944,111).
In regard to claims 3 and 9, although the modified Pascatore device discussed above (with respect to claims 2 and 8) does not disclose the tube/elongated reservoir having a first and second wall thicknesses, as claimed, attention is directed to the Elmore reference, which discloses another dispensing element wherein the flexible tube/reservoir 400 having a fluid conduit 300 therein includes a shape retaining member 100 within the tube/reservoir 400 wherein the shape retaining member is position in a first wall thickness of the tube/reservoir which is thicker than a second wall thickness of the tube/reservoir 400 (see Figure 9B wherein it is shown a wall thickness of tube/reservoir 400 housing the shape retaining member 100 (this thickness shown below element 300 in Figure 9B) is thicker than another wall thickness of the tube/reservoir 400 (this thickness shown above element 300 in Figure 9B).  Such a thicker wall portion for the shape retaining member inherently enables the device to be more durable and better able to support the shape retaining member.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made the shape retaining member added to the Pascatore device can be positioned within a thicker wall portion of the tube/reservoir that other portions thereof in order to enable the tube/reservoir to better support the shape retaining member.
In regard to claims 13-15, as discussed above, Pascatore in view of Imbriani and Elmore render the claimed structure obvious.

Allowable Subject Matter
Claims 5, 6, 11, 12, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Hardy reference is cited as being directed to the state of the art as a teaching of another wearable liquid dispenser having a bendable outer casing with two opposite open ends wherein dispensing caps are positioned at the open ends.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895. The examiner can normally be reached Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DJW
12/6/22

/DAVID J WALCZAK/            Primary Examiner, Art Unit 3754